    Case 2:20-cr-00740-SRC Document 1 Filed 09/02/20 Page 1 of 9 PageID: 1



2016R00573/DAG/CM


                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA              :            Hon. Stanley R. Chesler

      v.                              :            Criminal No. 20-________

MAURIZIO PARLATO                      :            26 U.S.C. § 7206(1)
                                                   31 U.S.C. §§ 5314 & 5322(a)
                                      :            18 U.S.C. § 2

                              INFORMATION

      The defendant having waived in open court prosecution by Indictment,

and any challenges based on venue, the Attorney for the United States, acting

under authority conferred by 28 U.S.C. § 515, for the District of New Jersey

charges:

                                 COUNT ONE
                      (Subscribing to a False Tax Return)

      1.     At all times relevant to this Information:

                            Individuals and Entities

           a. Defendant MAURIZIO PARLATO was a resident of Florida and

earned income derived from work performed in the United States.

           b. Defendant PARLATO controlled a number of entities, including:

                 i. Troystone, Inc., a BVI corporation, with bank accounts in the

United States, among other places;

                ii. Lunazul Invest and Trade Corp., a Panamanian corporation,

with bank accounts in Switzerland, among other places; and
   Case 2:20-cr-00740-SRC Document 1 Filed 09/02/20 Page 2 of 9 PageID: 2




               iii. The AMP Trust, a trust domiciled in the British Virgin

Islands (“BVI”).

         c. Company A was a manufacturer of luxury automobiles, primarily

sports cars, based in Maranello, Italy.

         d. Distribution of Company A’s automobiles to the western

hemisphere was managed by Company B. Company B was based in

Englewood Cliffs, New Jersey. Company B employed its own Chief Executive

Officer (“Company B CEO”).

         e. Defendant PARLATO served as the Company B CEO from in or

about October 2002 to in or about December 2009.

         f. Company B supervised approximately 35 franchisees within

Company B’s geographical area (the “Company B Dealers”). Company B

Dealers had to periodically renew their franchises with Company A.

         g. Individual-1 was an attorney in private practice in New York.

         h. Individual-1 controlled a number of entities, including Alpha

Management International LLC, with bank accounts in the United Kingdom

and the United States.

         i. Individual-2 was a watch dealer based in Florida.

                          Company A & the Supercar

         j. Company A produced several highly-desired automobile models in

small quantities (the “Limited Edition Automobiles”). The Limited Edition

Automobiles were usually over-subscribed; that is, more customers wanted to

purchase a Limited Edition Automobile than Company A produced. Company


                                          2
   Case 2:20-cr-00740-SRC Document 1 Filed 09/02/20 Page 3 of 9 PageID: 3




A frequently allocated specific Limited Edition Automobiles to its most loyal

customers, often customizing elements of the cars to the customers’

specifications.

         k. Company B executives, including Company B CEOs, had some

measure of authority over the allocations of these Limited Edition Automobiles.

         l. In or around 2013, Company A announced that it was creating the

most exclusive Limited Edition Automobile to date: the “Supercar,” limited to

500 units. Each Supercar carried a manufacturer’s suggested retail price

(“MSRP”) of approximately $1.4 million.

         m. Company A sought to exercise some control over the aftermarket

for the highly-prized Supercars, to prevent speculators from buying Supercars,

instead of collectors, as Company A intended.

         n. Accordingly, Company A and Company B established a formula

based on various criteria to allocate Supercars to Company B Dealers, and to

determine which specific customers would be placed on the “Approved List” to

buy a Supercar.

         o. Approved Supercar purchasers signed agreements to not resell

their Supercars for 18 months unless the purchaser first offered to sell the

Supercar back to the Company B Dealer at fair market value. The Company B

Dealers agreed not to resell Supercars for more than the MSRP. If an

authorized Supercar purchaser reverted their car back to a Company B Dealer,

the Company B Dealers agreed to resell the Supercar to the next authorized

purchaser on the waiting list at the original MSRP.


                                        3
   Case 2:20-cr-00740-SRC Document 1 Filed 09/02/20 Page 4 of 9 PageID: 4




           Report of Foreign Bank and Financial Accounts (“FBARs”)

           p. Citizens and residents of the United States who had a financial

interest in, or signature authority over, a financial account in a foreign country

with an aggregate value of more than $10,000 at any time during a particular

year were required to file with the U.S. Department of Treasury a Report of

Foreign Bank and Financial Accounts on Forms 114 and 114-A (an “FBAR”).

The FBAR for any applicable year was due by June 30 of the following year.

           q. The FBAR reporting requirement was separate from the additional

obligation of a United States citizen or resident to indicate on the Schedule B of

a Form 1040 Federal income tax return whether that individual had an interest

in a financial account in a foreign country by checking “Yes” or “No” in the

appropriate box.

                             The Undeclared Funds

      2.      Defendant PARLATO received various payments in connection with

activities related to Company A, including after he ceased serving as the

Company B CEO:

           a. Notwithstanding Company A’s framework for Supercar sales and

resales, between 2015 and 2017 defendant PARLATO received $2,770,375.83

(the “Undeclared Funds”) from Company B Dealers and Supercar purchasers in

exchange for assisting them in:

                 i. Misallocating Supercars by, first, attempting to place

purchasers on the Approved List outside of Company A’s normal approval




                                         4
    Case 2:20-cr-00740-SRC Document 1 Filed 09/02/20 Page 5 of 9 PageID: 5




process; and, second, channeling Supercars to purchasers who were never on

the Approved List; and

                 ii. Influencing the franchise renewal of a Company B Dealer.

            b. The Company B Dealers then sold the misallocated Supercars for

millions of dollars more than the cars’ MSRP – up to approximately $2.6 million

more per car.

            c. The Undeclared Funds were income to Defendant PARLATO, but

Defendant PARLATO failed to report the Undeclared Funds as income on his

federal individual income tax returns (the “PARLATO Returns”). The PARLATO

Returns therefore understated a substantial amount of the income that

Defendant PARLATO had received.

      3.      Defendant PARLATO utilized the services of Individual-1 to hide

the Undeclared Funds, including by creating entities domiciled outside the

United States and by using multi-step, international transfers of Undeclared

Funds to disguise the Funds’ origins. Individual-1 was compensated differently

by defendant PARLATO for services relating to the Undeclared Funds as

opposed to the ordinary course of their professional dealings; as just one

example, Individual-1 did not create or transmit invoices for legal services

when dealing with the Undeclared Funds.

      4.      The Undeclared Funds were received by defendant PARLATO as

follows:

            a. Deposited in U.S. bank accounts held in the name of offshore

entities;


                                         5
   Case 2:20-cr-00740-SRC Document 1 Filed 09/02/20 Page 6 of 9 PageID: 6




           b. Deposited in undisclosed offshore bank accounts, including an

account controlled by defendant PARLATO at a bank in Spain (the “PARLATO

Spanish Bank Account”); or

           c. Received in the form of expensive watches, including watches

provided by Individual-2.

      5.     After defendant PARLATO and Individual-1 caused some of the

Undeclared Funds to be sent to the PARLATO Spanish Bank Account,

Defendant PARLATO failed to report the existence of the PARLATO Spanish

Bank Account on FBAR forms. Individual-1 retained some of the Undeclared

Funds for Individual-1’s own purposes.

      6.     On or about October 5, 2016, defendant PARLATO signed, filed,

authorized the transmission of, and caused to be filed with the Internal

Revenue Service a Form 1040, U.S. Individual Income Tax Return for 2015, on

his behalf (the “Tax Return”). The Tax Return stated that defendant

PARLATO’s taxable income for calendar year 2015 was approximately

$462,850. The Tax Return was signed by defendant PARLATO and contained a

written declaration that it was signed under the penalties of perjury.

      7.     The Tax Return was not true and correct as to every material

matter in that the return did not include Undeclared Funds—namely,

approximately $1,456,640.48 in taxable income that defendant PARLATO had

received in 2015.




                                         6
   Case 2:20-cr-00740-SRC Document 1 Filed 09/02/20 Page 7 of 9 PageID: 7




      8.    On or about October 5, 2016, in the Central District of California,

and elsewhere, defendant

                             MAURIZIO PARLATO

knowingly and willfully made and subscribed a 2015 Form 1040, U.S.

Individual Income Tax Return, which return contained and was verified by a

written declaration that it was made under penalties of perjury, and which

defendant PARLATO did not believe to be true and correct as to every material

matter.

      In violation of Title 26, United States Code, Section 7206(1); and Title 18,

United States Code, Section 2.




                                        7
    Case 2:20-cr-00740-SRC Document 1 Filed 09/02/20 Page 8 of 9 PageID: 8




                                   COUNT TWO
            (Willful Failure to File Report of Foreign Bank and Financial
                                    Accounts)

      1. The allegations set forth in Paragraphs 1 through 7 of Count One
above are repeated, realleged and incorporated as   if set forth fu1ly here.
      2. During the calendar year 2015, defendant MAURIZIO         PARLATO had a

financial interest in, and signature and other authorit5/ over, at least one

financial account, having an aggregate value exceeding $10,ooo, at Banco

Sabadell, a bank in Spain.

      3.   On or about June 17, 2016, in the Central District of California, and

elsewhere, defendant

                              MAURIZIO PARLATO

did knowingly and willfully fail to file with the U.S. Department of the Treasury

a Report of Foreign Bank and Financial Accounts on Forms 114 and 714-A

that disclosed that he had a financial interest in, and signature and other

authority over, a financial account in a foreign country, namely, a Spanish

bank account at Banco Sabadell, which had an aggregate value of more than

$10,000 during the year 2OtS.

      In violation of Title 31, United States Code, Sections 5314 and 5322(al.




                                      RACHAEL A. HONIG
                                      Attorney for the United States,
                                      Acting Under Authority
                                      Conferred by 28 U.S.C. s s15



                                        8
      Case 2:20-cr-00740-SRC Document 1 Filed 09/02/20 Page 9 of 9 PageID: 9




        +r
         k


                    Eo ts
         5
         o>,        ()                                    o
        og                                             EH
                                                        ^hl
                                                            h

                    ET
                                                       FZi  a
        +rk
        oo               lP                            f E ^b
                                                     aa7         B
                            =$                       Z nd! = SEae
        oil   l-


                    EX A F:q
        kJ
        au
        +)     h-                                    qEEb9
                                                    * E a-Z
 I
o
N
d
fr]
        E#
         OrH
                    a-oA                            <i8q:
                                                    ;uHrrii
m
         (ro        Lt
                    {N     t{
                                                    HXiiE
2=
frl
a
        +.
        SE
        tr2'r-
                    frg oEIII            R4
                                                     :C O oloo
                                                    ?:
                                                    d ES
                                                        EI5io
                                                              EEIa[
                                                                 (/)



                                                              ESr.E'
                                                                 H
o      E, -,        tIE
                    F
                                   l\P                M'.-
                                                      ?z I
                                                                 H

       .gE l{
           z                                          <5         rL
        d
        lr
       l-
       P
           I                       =E
